Wilson, J. The judgment in this case must be reversed on several grounds. In addition to the two special pleas there was the plea of not guilty by all the defendants. The jury found them all guilty. As to the defendant Jacob Beidler, there was an entire absence of any proof to show that he participated, directly or indirectly, in the alleged acts of trespass, or that they were done by his authority or consent. The fact that he was a joint lessor with Henry Beidler in the lease, does not make him responsible for the acts of the latter when attempting to enter by force, unless he participated in or authorized such forcible acts. Nor do we find any evidence connecting the defendants Griffin and Dwight with the alleged trespass. All that is shown as to them is that they were, and for some years had acted as the agents of the Beidlers in leasing their buildings and collecting the rents. Neither of them is shown to have been present at the time of the acts complained of, nor to have participated in or authorized the same. As the burden was on the plaintiff to show affirmatively their connection with the transaction complained of, the case as to them was not made out. The plaintiff was sworn as a witness in his own behalf, and testified against the objection and exception of the defendants as follows: Q. “ What effect, if any, Mr. Fish, did this congregation of people and visits of Mr. Beidler and his friends have, if any, on your business? Ans. “Why, it prevented people from coming to our premises. Even in the evening they were afraid of being raided. They were afraid of being thrown out. The customers were getting chary. Q. “Howdo you know people were afraid to come? Ans. “ Because they told me so, and I have usually had a great many picnics. I was unable to supply them. Q. “ Now I want to know, Mr. Fish, what business of yours was interrupted or stopped in consequence of this raid? Ans. “ I had started previous to this time the ice business. I had built an ice house, and put 225 tons of ice in, and that, of course, was all stopped. I was unable to fill the orders, and I lost a good many of my customers by that, and some parties I had furnished with ice cream for three years past gave me no more orders.” It is apparent that some of this testimony was mere matter of opinion, and some of it only hearsay. Whether the people were prevented from coming to plaintiff’s premises, or of being raided, or thrown out, or were getting chary, was only the plaintiff’s inference, unless he based his statement upon what people had told him, in which case it was only hearsay. Again, the evidence, in so far as it tended to show the loss of profits the plaintiff might have made out of his ice business, was incompetent, we think, on two grounds, (1) such damage being special, and not the necessary consequence of interrupting the plaintiff’s business, should have been specially alleged in the declaration. 1 Chit. Pl. 395-6; Miles v. Weston, 60 Ill. 361. The averment is that the plaintiff was “ deprived of great gains and profits which would have accrued to him, etc.” Even if such damages were recoverable, they should have been specifically alleged, to enable the defendants to be prepared for their defense. (2) The damage arising from loss of profits was too remote and speculative, depending upon many and uncertain contingencies, to form a safe rule by which to measure the amount of recovery in a case like the present. The general rule as laid down by Mr. Sedgwick is that in actions for an alleged wrong, aside from cases in which punitive damages are allowable, the recovery is limited to such damages as are the direct or proximate and natural consequence of the act complained of; and this rule prohibits any allowance for damages remotely resulting from the principal illegal act: 1 Sedg. on Damages, Chap. 3; and in the notes to Vicars v. Wilcox, Smith’s Lead. Cases, Vol. 2, p. 490, it is said that in cases of tort, unattended by any of those circumstances which call for punitive damages, such as fraud, etc., “ the difficulty of laying down any principle upon which the measure of damages is to be ascertained, beyond a strict adherence to the natural and proximate consequences of the act complained of, is confessed to be insurmountable.” See also Sutherland on Dam., Vol. 1, Chap. 3, et seq., and numerous cases cited. The plaintiff’s first instruction improperly submitted a question of law to the jury. By it the jury were told that in order to maintain the action it was only necessary for the plaintiff to prove that he was in the actual and peaceable possession of the property upon which the trespass was alleged to have been committed, and that the defendants unlawfully interfered with and disturbed the plaintiff in such possession. Neither this nor any other instruction informed the jury what would constitute an unlawful interference. It left the covenants in relation to the retaking of possession, and the other provisions of the lease to be construed in respect to their legal effect by the jury. The court should have informed them as to what facts would or would not, under the terms of the lease, constitute an unlawful interference. For the errors indicated the judgment is reversed and the cause remanded for a new trial. Reversed and remanded.